DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 07/06/2022, which has been entered and made of record. Claims 1, 10, 19, 21, and 27 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-32 are pending in the application. 
The objection to drawings is withdrawn in view of the replacement drawing sheet.
Response to Arguments
Applicant’s arguments (Remarks, p. 11-13) with respect to the independent claims 1, 10, 19, 12, and 27, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Seiler.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 20190132603 A1), and in view of Brennan et al. (US 20180075574 A1), and further in view of Seiler.

Regarding Claim 10, Surti discloses An apparatus for processing color data (¶6 reciting “a computer system”. Fig. 1), comprising: 
a memory (Fig. 1 showing system memory 104); and 
a processor operatively coupled with the memory and in communication with the memory (Fig. 1 showing processor(s) 102), the processor configured to store fragment pointer and color data together in the memory (¶144 disclosing storing a set of index values (corresponding to fragment pointers) and the color data in the memory, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.”), and fetch the fragment pointer and color data for decompression. (¶57 reciting “ the ROP 226 includes compression logic to . . . and decompress depth or color data that is read from memory.” ¶150 reciting “ The multisample control surface can be used to unpack the sample data during subsequent processing of the multisample render target to which the multisample data is to be written.”)
Surti discloses “FIG. 14 is a block diagram illustrating lossless compression of multisample render target data alongside fragment compression, according to an embodiment. Lossless compression of multisample render target data can be performed by a lossless compression module, which can apply one or more lossless compression algorithms to color data. The lossless compression algorithm can be any lossless compression algorithm known in the art, such as a delta compression algorithm.” (¶161). In addition, Surti discloses storing fragment pointers and color data in the memory.
However, Surti does not explicitly disclose to store fragment pointer and color data in a color buffer, read a delta color compression (DCC) key indicating the color data to fetch for processing, fetch the fragment pointer and color data based upon the read DCC key.
It is well known in the art to use a color buffer to store color data. In addition, Brennan teaches “The pipeline 200 includes . . . a color buffer with color compress and decompress circuit element 250. . . . The method described herein is performed in the color buffer with color compress and decompress circuit element 250.” (¶20). Brennan teaches “The information relating to the compression is in the form of a compression key. The compression key accumulates necessary information about the delta packing to provide proper layouts during unpacking.” (¶23). Further, ¶47 recites “The metadata surface 365, (e.g., compression key), is read during a random access to memory hierarchy cache access, (e.g., step 310), so that the method 300 contains the size of a compressed delta block to only perform an access read on as large enough a block size as necessary. A DCC metadata element can be an 8-bit per compressed 256 B color surface block, and contain the compression key”. In other words, Brennan teaches reading a delta color compression key for data access.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Surti) to save data in a color buffer, and to read a DCC key for color data access (taught by Brennan). The suggestions/motivations would have been that “Due to the nature in which real-time graphics pipeline is rendering, random access is needed in order to fetch, decompress, and write back only certain blocks of entire surface to reduce required memory bandwidth and power dissipation.” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Surti in view of Brennan does not explicitly disclose storing data based upon a fragmentation degree of the color data.
Seiler teaches “compression for multi-sample color data of computer graphics” (ABST). Fig. 3 illustrates an example of a 4× multi-sample pixel and its accompanying memory footprint, and FIG. 5 illustrates an example of a 16× multi-sample pixel and its accompanying memory footprint. Further, ¶69 recites “The technology described herein performs multi-sampled fragment compression by storing per-pixel metadata (e.g., mode tracker 340) that specifies the number of fragments per pixel. The fragment to sample mapping data (e.g., 320) is stored in the pixel fragment storage area (e.g., 330).” In addition, Figs. 5,and 6 show memory footprint based upon a number of fragments (corresponding to a fragmentation degree of the color data).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Surti in view of Brennan) to store the image data base on a fragmentation number of the color data (taught by Seiler). The suggestions/motivations would have been “to facilitate lossy compression for multi-sample color data of computer graphics that maximizes the apparent quality of pixels while avoiding a corresponding burden on memory and processor bandwidth.” (¶32), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Surti in view of Brennan and Seiler discloses The apparatus of claim 10 wherein the processor stores the color data decompressed in the memory. (Surti, ¶135 reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Regarding Claim 12, Surti in view of Brennan and Seiler discloses The apparatus of claim 10 wherein the processor stores the color data in a compressed form in the memory. (Surti, ¶135 reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Regarding Claim 13, Surti in view of Brennan and Seiler discloses The apparatus of claim 12 wherein the processor decompresses the color data. (Surti, ¶57 reciting “ In some embodiments the ROP 226 includes compression logic to compress depth or color data that is written to memory and decompress depth or color data that is read from memory.”)

Regarding Claim 14, Surti in view of Brennan and Seiler discloses The apparatus of claim 10 wherein the processor decompresses the DCC. (Surti, ¶57 disclosing decompressing color data. In addition, ¶161 disclosing the color data compression is done with a delta compression algorithm. Therefore Surti discloses decompressing DCC.)

Regarding Claim 15, Surti in view of Brennan and Seiler discloses The apparatus of claim 14 wherein the processor stores the DCC in fragment compressed form. (Surti, ¶144 disclosing storing fragment, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.” Further, ¶135 disclosing the stored data being in compressed form, and reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Regarding Claim 16, Surti in view of Brennan and Seiler discloses The apparatus of claim 15 wherein the fragment color data and the fragment pointer are stored in a separate data structure in the color buffer. (Surti, ¶144 reciting “a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.”)

Regarding Claim 17, Surti in view of Brennan and Seiler discloses The apparatus of claim 15 wherein the DCC is stored in fragment compressed form based upon the fragmentation. (Surti, ¶144 disclosing storing fragment, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.” Further, ¶135 disclosing the stored data being in compressed form, and reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Regarding Claim 18, Surti in view of Brennan and Seiler discloses The apparatus of claim 17 wherein the DCC is stored in fragment compressed form if the fragmentation is equal to one. (Surti, ¶144 disclosing storing fragment, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.” Further, ¶135 disclosing the stored data being in compressed form, and reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Claim 1, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 2, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 3, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 4, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 5, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 6, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 7, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 8, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 9, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 19, has similar limitations as of Claim(s) 10 except it is a CRM claim (Surti, ¶243 reciting “One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor.”), therefore it is rejected under the same rationale as Claim(s) 10.
Claim 20, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Regarding Claim 27, Surti discloses An apparatus for processing color data (Surti, ¶6 reciting “a computer system”. Fig. 1), comprising: 
a memory (Surti, Fig. 1 showing system memory 104); and a 
processor operatively coupled with the memory and in communication with the memory (Fig. 1 showing processor(s) 102), the processor configured to compress and store first data, (¶144 disclosing storing a set of index values and the color data (corresponding to first data) in the memory, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.” Further, ¶135 disclosing the data being compressed, and reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”) and 
However, Surti does not explicitly disclose to compress and store second data, the second data including information relating to the compression of the first data; and fetch the first data for processing based upon the information stored in the second data.
Brennan teaches “The information relating to the compression is in the form of a compression key. The compression key accumulates necessary information about the delta packing to provide proper layouts during unpacking.” (¶23). Further, ¶45 teaches compressing and storing a color base and a DCC key surface data structure corresponding to a first data and a second data, and recites “ a color base could be organized as a color surface data structure, while a DCC base could be organized as a DCC key surface data structure. This surface is completely synched with the original surface in a ratio, (e.g., 1 byte of metadata per 256 bytes of actual data surface in case of color compression key).”
Furthermore, ¶47 recites “The metadata surface 365, (e.g., compression key), is read during a random access to memory hierarchy cache access, (e.g., step 310), so that the method 300 contains the size of a compressed delta block to only perform an access read on as large enough a block size as necessary. A DCC metadata element can be an 8-bit per compressed 256 B color surface block, and contain the compression key”. In other words, Brennan teaches reading a delta color compression key for data access.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Surti) to save a DCC key surface in the memory, and to read a DCC key for color data access (taught by Brennan). The suggestions/motivations would have been that “Due to the nature in which real-time graphics pipeline is rendering, random access is needed in order to fetch, decompress, and write back only certain blocks of entire surface to reduce required memory bandwidth and power dissipation.” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Surti in view of Brennan does not explicitly disclose storing data based upon a fragmentation degree of the color data.
Seiler teaches “compression for multi-sample color data of computer graphics” (ABST). Fig. 3 illustrates an example of a 4× multi-sample pixel and its accompanying memory footprint, and FIG. 5 illustrates an example of a 16× multi-sample pixel and its accompanying memory footprint. Further, ¶69 recites “The technology described herein performs multi-sampled fragment compression by storing per-pixel metadata (e.g., mode tracker 340) that specifies the number of fragments per pixel. The fragment to sample mapping data (e.g., 320) is stored in the pixel fragment storage area (e.g., 330).” In addition, Figs. 5,and 6 show memory footprint based upon a number of fragments (corresponding to a fragmentation degree of the color data).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Surti in view of Brennan) to store the image data base on a fragmentation number of the color data (taught by Seiler). The suggestions/motivations would have been “to facilitate lossy compression for multi-sample color data of computer graphics that maximizes the apparent quality of pixels while avoiding a corresponding burden on memory and processor bandwidth.” (¶32), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 28, Surti in view of Brennan and Seiler discloses The apparatus of claim 27 wherein the first data includes fragment color data and a fragment pointer relating to the fragment color data. (Surti, ¶144 disclosing storing a set of index values (corresponding to fragment pointers) and the color data in the memory, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.”)

Regarding Claim 29, Surti in view of Brennan and Seiler discloses The apparatus of claim 28 wherein the fragment color data and the fragment pointer are stored in a separate data structure in the color buffer. (Surti, ¶144 reciting “a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.”)

Regarding Claim 30, Surti in view of Brennan and Seiler discloses The apparatus of claim 27 wherein the second data includes a delta color compression (DCC) key indicating the color data to fetch for processing. (Brennan, ¶47 reciting “The metadata surface 365, (e.g., compression key), is read during a random access to memory hierarchy cache access, (e.g., step 310), so that the method 300 contains the size of a compressed delta block to only perform an access read on as large enough a block size as necessary. A DCC metadata element can be an 8-bit per compressed 256 B color surface block, and contain the compression key”. In other words, Brennan teaches reading a delta color compression key for data access. The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Regarding Claim 31, Surti in view of Brennan and Seiler discloses The apparatus of claim 30 wherein the DCC is stored in fragment compressed form based upon the fragmentation.( Surti, ¶144 disclosing storing fragment, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.” Further, ¶135 disclosing the stored data being in compressed form, and reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Regarding Claim 32, Surti in view of Brennan and Seiler discloses The apparatus of claim 31 wherein the DCC is stored in fragment compressed form if the fragmentation is equal to one. (Surti, ¶144 disclosing storing fragment, and reciting “If a pixel is completely inside a triangle being rendered, then all color samples within the pixel will have the same color. Instead of storing duplicate color values for each pixel a multisample control surface 808 can be allocated to store a set of index values that map the samples for the block of pixels to the plane storing the associated color value.” Further, ¶135 disclosing the stored data being in compressed form, and reciting “Whether data is stored in a compressed or uncompressed format at a given location in memory may be determined based on whether graphics processor components that will consume the data from a given memory unit support reading data in a compressed format.”)

Claim 21, has similar limitations as of Claim(s) 27, therefore it is rejected under the same rationale as Claim(s) 27.
Claim 22, has similar limitations as of Claim(s) 28, therefore it is rejected under the same rationale as Claim(s) 28.
Claim 23, has similar limitations as of Claim(s) 29, therefore it is rejected under the same rationale as Claim(s) 29.
Claim 24, has similar limitations as of Claim(s) 30, therefore it is rejected under the same rationale as Claim(s) 30.
Claim 25, has similar limitations as of Claim(s) 31, therefore it is rejected under the same rationale as Claim(s) 31.
Claim 26, has similar limitations as of Claim(s) 32, therefore it is rejected under the same rationale as Claim(s) 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611